UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6892


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CHARLES W. PENLAND,

                 Defendant – Appellant,

          and

MARY PENLAND,
                 Petitioner,

326 HANSA LANE GREER SC; 4318 EAST NORTH STREET; KENNETH C.
ANTHONY, JR.,

                 Parties-in-Interest,

JERRY SAAD,

                 Receiver.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:05-cr-00710-HFF-1)


Submitted:    January 31, 2012               Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charles W. Penland, Sr., Appellant Pro Se.   Deborah Brereton
Barbier, Assistant United States Attorney, Columbia, South
Carolina, Alan Lance Crick, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Charles W. Penland, Sr., appeals the district court’s

text   order   denying     Penland’s      motion       to   vacate    the     term    of

supervised release imposed in his criminal judgment.                         Penland’s

motion was filed in January 2011, more than four years after

entry of his criminal judgment, which Penland has previously

appealed.      See United States v. Penland, Nos. 06-5044/07-4201,

2007   WL    2985299     (4th     Cir.    Oct.     15,      2007)     (unpublished)

(affirming judgment in part and dismissing in part, based on

appellate waiver).

            Because      the     relief       Penland       sought     was     simply

unavailable by way of the instant motion, we discern no error in

the    district    court’s        summary       dismissal       of     the     motion.

Accordingly, we affirm.           Further, we deny as moot the pending

motion to supplement the record on appeal.                      We dispense with

oral   argument    because       the    facts    and    legal     contentions        are

adequately     presented    in    the    materials       before      the   court     and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                          3